TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-18-00715-CV



                                  Stacey R. Hammer, Appellant

                                                 v.

                                    Richard Hammer, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-FM-17-005035, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The parties have filed a joint motion to extend the abatement of this appeal because

the trial court abated the receivership in the underlying proceeding. The trial court abated the

receivership pending the Texas Supreme Court’s final disposition in its case number 18-1043,

which appeal is from the trial court’s dismissal order in the underlying proceeding. See Hammer

v. Hammer, No. 03-18-00028-CV, 2018 Tex. App. LEXIS 7574, at *1 (Tex. App.—Austin

Sept. 18, 2018, pet. filed) (mem. op.) (affirming trial court’s order dismissing petition for bill of

review and awarding attorney’s fees).

               We grant the joint motion to extend the abatement of this appeal. All appellate

deadlines are tolled during the period of abatement. Absent further order of this Court, this

appeal will automatically be reinstated 60 days after final disposition by the Texas Supreme Court
of the appeal in its case number 18-1043. The parties are directed to file either a status report or

a motion to dismiss by that date.

               It is ordered on March 12, 2019.



Before Justices Goodwin, Baker, and Triana




                                                  2